CAMPBELL, Judge.
Rule 19 (a) of the Rules of Practice in the Court of Appeals of North Carolina clearly states that in the record on appeal the “proceedings shall be set forth in the order of the time in which they occurred, and the processes, orders, and documents included in the record on appeal . . . shall be arranged to follow each other in the order that they were filed.” The record brought up by defendant appellants is jumbled, out of order, and does not comply with our rules.
At the show cause hearing, the evidence was as set out above. Defendants put on no evidence to the contrary. The trial judge’s findings of fact were supported by competent evidence, and the findings of fact support the judgment entered. Defendants’ assignments of error are all without merit. We find no error.
No error.
Judges Hedrick and Baley concur.